Title: To George Washington from Richard Dobbs Spaight, 10 March 1795
From: Spaight, Richard Dobbs
To: Washington, George


        
          Sir,
          No. Carolina Newbern March 10th 1795
        
        I have the Honor to enclose to you an Authenticated Copy of an Act of the General Assembly of this State entitled “An Act ratifying an Amendment to the Constitution of the United States of America” also an Act entitled “An Act for Ceding to the United States the Jurisdiction of certain Lands on Shell Castle Island in the harbour of Ocacock.” I am &c.
        
          R. D. Spaight
        
      